In an action to recover for work, labor and services allegedly performed by the plaintiff for defendant, the defendant appeals from an order of the Supreme Court, Suffolk County, dated April 29, 1977, which denied its motion to strike the case from the calendar, with leave to conduct a physical examination of the plaintiff. Order modified by deleting *832from the decretal paragraph thereof the word "physical”, and substituting therefor the word "oral”. As so modified, order affirmed, without costs or disbursements. The examination shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by defendant, or at such time and place as the parties may agree. Defendant’s time to serve the notice is extended until 10 days after entry of the order to be made hereon. Under the circumstances of this case, defendant-appellant should have been granted leave to conduct an oral examination of plaintiff-respondent (see 22 NYCRR 675.7). Margett, J. P., Damiani, Shapiro and Titone, JJ., concur.